IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45605

STATE OF IDAHO,                                   )
                                                  )   Filed: August 8, 2018
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
MARVIN LEE LOVETTE,                               )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony domestic violence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Marvin Lee Lovette pled guilty to felony domestic violence, Idaho Code §§ 18-903(a),
918(2). The district court imposed a unified sentence of five years, with a minimum period of
confinement of two years. Lovette appeals, contending that the district court erred in failing to
retain jurisdiction and that the sentence is excessive.
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,

                                                  1
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Therefore, Lovette’s judgment of conviction and sentence are affirmed.




                                                   2